DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (“Stereo Magnification: Learning View Synthesis Using Multiplane Images”) in view of Adeyoola et al (WO 2016/097732).

With respect to Claims 1, 13, and 20: A method comprising, by a computing device: [Zhou (abstract, page 5 RHC final paragraph) has disclosed performing the discussed method on a computing device using software and a processing unit.]
	accessing a pair of stereo images for a scene [Zhou (page 3 LHC final paragraph, RHC of page 3 final paragraph “Section 3.2”, page 4 LHC 1st full paragraph) has disclosed reception of two stereo images of a scene, wherein the images are labeled “I2” and “I2”], wherein each image of the pair of stereo images has incomplete pixel information and k channels; [Zhou has further (page 3 LHC final paragraph) disclosed that the images have incomplete pixel information with respect to desired view to be synthesized.]
	stacking the pair of stereo images to form a stacked input image with 2k channels; [Zhou (page 4 LHC 2nd full paragraph “network input” section) has disclosed concatenating/combining/stacking the k channels of the input image data I1 and I2 along with several channels of depth to produce a stack “tensor” of the channels of image data that are at least 2K channels because the stacks incorporate at least the color channels of said image data I1 and I2.]
	processing the stacked input image using a machine-learning [Zhou (Fig 3) – neural net.] model to generate a stacked output image with 2k channels; and [A 2k stack of re-projected image data is generated using the network and stereo view synthesis algorithms such that I1 is re-projected to I2 (Network input and “Network output” sections on page 4 LHC)]
	[Zhou has disclosed output a RGBA image for each depth plane (final paragraph LHC page 4), but not a separate pair of stereo image data, such that a complete view/image having complete pixel data can be generated “It” (section 3.3 final para RHC page 4 and 1st para LHC page 5) hence the generated image of a stereo image pair having no missing pixel data for any view “It”.]
separating the stacked output image with 2k channels into a pair of reconstructed stereo images for the scene, wherein each image of the pair of reconstructed stereo images has complete pixel information and k channels. [Adeyoola (section 3.3.1 pages 48 final paraph through 1st paragraph of page 49) has disclosed the generation of a stereo image pair for visualization of 3D image data.]
[Adeyoola and Zhou are analogous art of stereo image data processing to generate view of stereo image data. It would have been obvious to one of ordinary skill in the art to alter the combined stereo output of RGBA data of Zhou for stereo image viewing to a distinct pair of left and right stereo image data as disclosed by Adeyoola to perform the visualization of stereo image data s is disclosed by both of the Adeyoola and Zhou references, wherein the result of the teachings would be a distance pair of Left and Right stereo image data having the corresponding RGBA channels. The motivation for combining would have been to utilize a known alterative stereo image output of a stereo image pair as disclosed by Adeyoola in a known process of generated stereo image output of Zhou to produce a reasonable expected result of generated stereo image output as opposed to combined view, such that 3D stereo visualization can be generated as is disclosed both by Adeyoola (section 3.3.1) and Zhou (section 3.3). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to at least try to combine the teachings of Adeyoola and Zhou to achieves the limitations of the presently claimed invention.]

With respect to Claims 2 and 14: The method of claim 1, wherein the pair of stereo images is used to provide a stereoscopic view of the scene to a user. [Generation of stereo image view (section 3.3 page 4-5 of Zhou).]

With respect to Claim 3 and 15: The method of claim 1, wherein an object captured in one of the pair of stereo images is shifted from the other image, where a degree of the shift is associated with a distance of the object from a viewpoint of a user. [As per the teachings of Zhou (see note 1 at the bottom of the LHC of page 4 of Zhou) the shifted versions of I1 and I2, wherein a shift is with respect to an imaging device hence is with respect to some user.]

With respect to Claims 4 and 16: The method of claim 1, wherein the pair of stereo images to form the stacked input image with 2k channels comprises stacking the channels of both images by aligning pixel coordinates between the pair of stereo images. [As per the discussion of Claim 1: Zhou has disclosed reprojecting and hence aligning the image data of I1 and I2.]

With respect to Claim 8: The method of Claim 1, where the k channels comprise RGB channels. [Zhou (page 3 RHC 1st para) has disclosed RGB and an alpha transparency channel as the K channels for each color image of the stereo image pair.]

With respect to Claim 9: The method of Claim 1, wherein the k channels comprise RGB channels and an alpha channel, wherein the alpha channel indicates a transparency level of each pixel. [Zhou (page 3 RHC 1st para) has disclosed RGB and an alpha transparency channel as the K channels for each color image of the stereo image pair.]

Allowable Subject Matter
Claims 5-7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Each of dependent claims 5 and 17 have further incorporated details of the alignment by scoring areas of high importance and aligning areas between the pair of stereo image data based on a corresponding area in each of the image data of the pair having the highest importance. The relied upon prior art to teach the corresponding imitations of independent claims 1 and 13 from which claims 5 and 17 depend has not disclosed the claim limitations. The closets prior art of Zhou has disclosed a (see page 4 LHC “Network Input” of Zhou performs a plane sweep algorithm at each depth to project the image data of I1 and I2 so that they are aligned to form the stack of image data (see “tensor” of Zhou).  Therefore, the closest known prior art has not disclosed the present claim limitations of dependent claims 5, 17, and corresponding claims 6-7 and 18-19 depending therefrom. Additionally, the known and cited prior art have not further disclosed or made obvious these claim limitations for altering said projective plane sweep to construct a stack “tensor” image data of Zhou. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al (“Enhancing the Spatial Resolution of Stereo Images using a Parallax Prior”) has disclosed a method of stacking input stereo image data for each of a chrominance and luminance set of channels (abstract, Fig 2, Fig 3, pg 1723 “Luminance Network” section, pg 1724 “Chrominance Network” section), the stacked set of stereo image is used to create a single stack of K high resolution image data, and not a separated output of unstacked stereo image data as required by the present set of claim limitations.
Burke et al (US 2021/0241422) has disclosed a method of replacing missing pixel data in a stream of video image data corresponding pixel data from neighboring frames.
Javidnia et al (US 2019/0333237) has disclosed a stereoscopic imaging and image processing method wherein invalid pixel data is replaced by way of smoothing/filtering/interpolation (para 0133-0134 and 0139).
McNamer et al (US 2014/0009462) has disclosed a stereoscopic imaging device and processing thereof to convert the captured 2D image pair to 3D image data. The process including (para 0005, 0025, 0033, 0040, 0063, 0072) the replacement of missing pixel values. McNamer does not further disclose or suggest a missing image data replacement method as has been presented by the current set of claim limitations of the presently examined application.
Wan et al (US 2017/0205886) has disclosed a method of generating 3D image data from a pair of stereoscopic images (abstract and para 0032), wherein vacant pixel data can be filled in (para 0028).
Xiao et al (US 2022/0277421) has disclosed a neural network type machine learning method for processing stereo image data. The method of Xiao upsamples1 the input stereo image data and then utilizes the machine-learning method to replace the missing pixels caused by the upsampling process. The resulting stereo image data of the process of Xiao is an increased resolution image data set (abstract and para 0043).
Duparre (US 9638883) has disclosed a method of aligning image data based on scored regions of interest.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666